          Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 1 of 7




 1    STEPTOE & JOHNSON LLP
      STEPHANIE A. SHERIDAN, State Bar No. 135910
 2    ssheridan@steptoe.com
      ANTHONY J. ANSCOMBE, State Bar No. 135883
 3    aanscombe@steptoe.com
 4    MEEGAN B. BROOKS, State Bar No. 298570
      mbrooks@steptoe.com
 5    Spear Tower, 1 Market Street, Suite 3900
      San Francisco, CA 94105
 6    Telephone: (415) 365-6700
 7    Facsimile: (415) 365-6678
     Attorneys for Defendant,
 8   RODAN & FIELDS, LLC
 9   (Additional Attorneys Listed Below)

10
11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION

13   BARBARA LEWIS, AKEMI BUCKINGHAM,
     BOBBIE    JOE  HULING,     CYNTHIA
14   WHETSELL, MARTHA MERLE, ELAINA Case No.: 4:18-cv-02248-PJH
15   HUFNAGEL, TERESA GATTUSO, ELISSA
     WAGNER,    AND   DIXIE   WILLIAMS,
16   INDIVIDUALLY AND ON BEHALF OF ALL
     OTHERS SIMILARLY SITUATED,
17
                                   Plaintiffs.
18                                   JOINT STIPULATION AND
19        v.                         [PROPOSED] ORDER AMENDING
                                     APRIL 9, 2020 ORDER AND ADR
20   RODAN & FIELDS, LLC, A DELAWARE STIPULATION AND ORDER
     LIMITED LIABILITY COMPANY,
21
                                   Defendant.
22
23
24
            Plaintiffs and Defendant Rodan +Fields, LLC (“Rodan + Fields”) (collectively, the
25
     “Parties”), by and through their respective counsel of record, state as follows:
26
27

       4:18-cv-02248-PJH                                                            STIPULATION AND
                                                                                   [PROPOSED] ORDER
                                                                                   AMENDING ORDERS
           Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 2 of 7




 1           1.      In this litigation, the Parties are currently engaged in deposition discovery and

 2   briefing on Plaintiffs’ motion for class certification, filed on February 14, 2020. Rodan + Fields’

 3   opposition is currently due May 29, 2020, and Plaintiffs’ reply is due June 26, 2020. By this

 4   stipulation and request for a new briefing order, the Parties respectfully request a further (short)

 5   modification of the briefing schedule to allow for the completion of discovery suspended in light

 6   of the COVID-19 pandemic.

 7           2.      After Plaintiffs filed their motion for class certification, counsel for Rodan +

 8   Fields completed depositions of five class representatives in Santa Barbara, Boston, and New

 9   York. The depositions of two class representatives, Dixie Williams in Seattle, Washington and

10   Cynthia Whetsell in Peoria, Illinois, as well as the depositions of Plaintiffs’ experts, Laura

11   Periman in Seattle and Stephan Boedeker in Los Angeles, were postponed due to COVID-19 SIP

12   orders and related health advisories. In support of their reply briefing, counsel for Plaintiffs will

13   want to depose defense experts.

14           3.      The Parties in this case have coordinated discovery with the parties in the related

15   state-court coordinated proceeding, Gorzo, et al. v. Rodan & Fields, LLC, JCCP No. 4891 (Cal.

16   Super. Ct, San Francisco County), where class certification briefing is also underway and

17   proceeding on a similar schedule.

18           4.      Lead counsel for the Parties, located in California, Illinois and Washington, and

19   the named Parties, including many of Rodan + Fields’ employees, have been subject to SIP

20   orders since approximately mid-March due to the current COVID-19 pandemic. Because these

21   orders have been extended through May, Rodan + Fields has not been able to complete the

22   depositions of the remaining Plaintiffs or their experts. 1 The current state of affairs has imposed

23
24   1
      https://www.seattletimes.com/seattle-news/politics/inslee-announces-extended-stay-home-order-
     outlines-plan-to-reopen-washington-in-phases/; https://covid19.ca.gov/stay-home-except-for-essential-
25
     needs/; https://www2.illinois.gov/dceo/Media/PressReleases/Pages/PR20200423.aspx; See
26   https://sanfrancisco.cbslocal.com/2020/04/27/coronavirus-update-bay-area-public-health-officers-to-
     extend-revise-shelter-in-place-orders/; https://sanfrancisco.cbslocal.com/2020/04/27/coronavirus-update-
27   san-francisco-shuts-down-golden-gate-parks-jfk-drive-to-allow-social-distancing/


         4:18-cv-02248-PJH                                                              STIPULATION AND
                                                                                       [PROPOSED] ORDER
                                                                                       AMENDING ORDERS
          Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 3 of 7




 1   burdens on the ability of counsel to prepare and submit briefing in connection with Plaintiffs’

 2   motion for class certification, and to obtain supporting evidence from party witnesses and

 3   experts. Although it is the strong preference of R+F to conduct depositions in person, the Parties

 4   acknowledge that there are technological solutions available that would allow depositions and

 5   briefing to go forward in June, even if the current SIP order remain in place.

 6          5.       In light of the foregoing, the Parties have met and conferred, and have agreed on

 7   small adjustments to the existing schedule. The Parties therefore respectfully request that the

 8   current deadlines be extended, and that the Court’s April 8, 2020 Order be amended as follows:

 9               •   Rodan + Fields’ Opposition to Plaintiff’s Motion for Class Certification to be

10                   filed by July 3, 2020;

11               •   Plaintiffs’ Reply in Support of its Motion for Class Certification to be filed by

12                   July 31, 2020;

13               •   Expert disclosure by Rodan + Fields due by July 3, 2020;

14               •   Plaintiffs’ rebuttal expert disclosure due by July 31, 2020; and

15               •   The Parties must complete the private mediation contemplated by the October 15,

16                   2019 Stipulation and Order, ECF No. 83, the January 23, 2020 Order, ECF No. 86,

17                   and the April 8, Order, ECF No. 134, at a mutually convenient time and location

18                   on or before August 24, 2020.

19   IT IS SO STIPULATED, through Counsel of Record, who respectfully request that this Court

20   enter the accompanying order.

21
      Dated: May 28, 2020                                /s/ Stephanie A. Sheridan__________
22                                                       Counsel for Defendant
23                                                       Stephanie A. Sheridan (Bar No. 135910)
24                                                       Anthony J. Anscombe (Bar No. 135883)
                                                         Meegan B. Brooks (Bar No. 298570)
25                                                       STEPTOE & JOHNSON LLP
                                                         Spear Tower
26
27

       4:18-cv-02248-PJH                                                               STIPULATION AND
                                                                                      [PROPOSED] ORDER
                                                                                      AMENDING ORDERS
        Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 4 of 7




 1                                        1 Market Street, Suite 3900
                                          San Francisco, CA 94105
 2                                        Telephone: (415) 365-6700
                                          Facsimile: (415) 365-6678
 3                                        ssheridan@steptoe.com
 4                                        aanscombe@steptoe.com
                                          mbrooks@steptoe.com
 5
 6                                        Darlene K. Alt (IL State Bar No. 6228745)
                                          (Admitted pro hac vice)
 7                                        Mary E. Buckley (IL State Bar No. 6275472)
                                          (Admitted pro hac vice)
 8                                        STEPTOE & JOHNSON LLP
                                          227 W. Monroe Street, Suite 4700
 9                                        Chicago, Illinois 60606
                                          Telephone: (312)-577- 1300
10                                        Facsimile: (312)-577-1370
                                          dalt@steptoe.com
11                                        mbuckley@steptoe.com
12
                                          Attorneys for Defendants
13
14                                        /s/ Juli E. Farris________
     Dated: May 28, 2020                  Counsel for Plaintiffs
15
16                                         Juli E. Farris (Bar No. 141716)
                                           KELLER ROHRBACK L.L.P.
17                                         801 Garden Street, Suite 301
                                           Santa Barbara, CA 93101
18                                         (805) 456 - 1496
                                           Fax (805) 456-1497
19                                         jfarris@kellerrohrback.com
20
21                                         Michael D. Woerner, admitted pro hac vice
                                           Ryan McDevitt, admitted pro hac vice
22                                         Benjamin Gould (Bar No. 250630)
                                           Erika M. Keech, admitted pro hac vice
23
                                           KELLER ROHRBACK L.L.P.
24                                         1201 Third Avenue, Suite 3200
                                           Seattle, WA 98101-3052
25                                         (206) 623-1900; Fax: (206) 623-3384
                                           mwoerner@kellerrohrback.com
26                                         rmcdevitt@kellerrohrback.com
                                           bgould@kellerrohrback.com
27
                                           ekeech@kellerrohrback.com
      4:18-cv-02248-PJH                                               STIPULATION AND
                                                                     [PROPOSED] ORDER
                                                                     AMENDING ORDERS
       Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 5 of 7




 1                                        Jeffrey Lewis (Bar No. 66587)
                                          KELLER ROHRBACK L.L.P.
 2                                        300 Lakeside Drive, Suite 1000
                                          Oakland, CA 94612
 3                                        (510) 463-3900, Fax (510) 463-3901
 4                                        jlewis@kellerrohrback.com

 5
                                           Marc L. Godino (Bar No. 182689)
 6                                         Danielle L. Manning (Bar No. 313272)
                                           GLANCY PRONGAY & MURRAY LLP
 7                                         1925 Century Park East, Suite 2100
                                           Los Angeles, CA 90067
 8                                         (310) 201-9150; Fax: (310) 201-9160
 9                                         mgodino@glancylaw.com
                                           dmanning@glancylaw.com
10
11                                         Rosemary M. Rivas (Bar No. 209147)
                                           LEVI & KORSINSKY LLP
12                                         44 Montgomery Street, Suite 650
                                           San Francisco, CA 94104
13                                         (415) 291-2420, Fax: (415) 484-1294
                                           rrivas@zlk.com
14
15                                         Joseph G. Sauder
                                           SAUDER SCHELKOPF
16                                         555 Lancaster Avenue
                                           Berwyn, PA 19312
17                                         (610) 200-0580
18                                          jgs@sstriallawyers.com

19                                          Attorneys for Plaintiffs

20
21
22
23
24
25
26
27

     4:18-cv-02248-PJH                                              STIPULATION AND
                                                                   [PROPOSED] ORDER
                                                                   AMENDING ORDERS
          Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 6 of 7




 1                                       ATTESTATION OF FILER

 2             I, Stephanie A. Sheridan, am the ECF user whose identification and password are being

 3   used to file this STIPULATION AND [PROPOSED] ORDER. Pursuant to Civil Local Rule 5-

 4   1(i)(3), I hereby attest that all other signatories to this document concurred in its filing.

 5
 6                                           By:     /s/ _Stephanie A. Sheridan___________
                                                     Stephanie A. Sheridan
 7
 8
 9                                      CERTIFICATE OF SERVICE

10             I, Stephanie A. Sheridan, hereby certify that on May 28, 2020, I electronically filed the

11   foregoing with the Clerk of the United States District Court for the Northern District of

12   California using the CM/ECF system, which shall send electronic notification to all counsel of

13   record.

14
15                                           By:     /s/ Stephanie A. Sheridan_____________
                                                     Stephanie A. Sheridan
16
17
18
19
20
21
22
23
24
25
26
27

        4:18-cv-02248-PJH                                                              STIPULATION AND
                                                                                      [PROPOSED] ORDER
                                                                                      AMENDING ORDERS
          Case 4:18-cv-02248-PJH Document 136 Filed 05/29/20 Page 7 of 7




 1                                         [PROPOSED] ORDER

 2          Pursuant to the Parties’ stipulation, the Court hereby ORDERS:

 3          1. The Court’s April 8, 2020 Order shall be amended as follows:

 4               •   Rodan + Fields’ Opposition to Plaintiffs’ Motion for Class Certification to be

 5                   filed by July 3, 2020;

 6               •   Plaintiffs’ Reply in Support of its Motion for Class Certification to be filed by

 7                   July 31, 2020;

 8               •   Expert disclosure by Rodan + Fields due by July 3, 2020; and

 9               •   Plaintiffs’ rebuttal expert disclosure due by July 31, 2020.

10          2.       The October 15, 2019 Stipulation and Order Selecting ADR Process is amended

11   to provide that the Parties must complete the private mediation contemplated by the October 15,

12   2019 Stipulation and Order, ECF No. 83, the January 23, 2020 Order, ECF No. 86, and the April

13   8, 2020, ECF No. 134, at a mutually convenient time and location on or before August 24, 2020.

14
15   IT IS SO ORDERED.

16
17   Dated: May ___,
                29 2020                       /s/ Phyllis J. Hamilton
                                              The Honorable Phyllis J. Hamilton
18
19
20
21
22
23
24
25
26
27

       4:18-cv-02248-PJH                                                             STIPULATION AND
                                                                                    [PROPOSED] ORDER
                                                                                    AMENDING ORDERS
